United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-2541
                     ___________________________

                   Jonathan Jones; Christopher Maxwell

                   lllllllllllllllllllllPlaintiffs - Appellants

                                       v.

                     Duane Livingston Trucking, Inc.

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                         Submitted: May 21, 2018
                           Filed: May 24, 2018
                               [Published]
                              ____________

Before LOKEN, COLLOTON, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.
      Jonathan Jones and Christopher Maxwell appeal after the district court1
adversely granted summary judgment in their diversity action against Duane
Livingston Trucking, Inc.

       We conclude that summary judgment was properly granted on appellants’
negligence and outrage claims. See Robinson Nursing and Rehabilitation Center,
LLC v. Phillips, 519 S.W.3d 291, 302 (Ark. 2017) (discussing negligence under
Arkansas law); Kiersey v. Jeffrey, 253 S.W.3d 438, 441 (Ark. 2007) (discussing
outrage under Arkansas law); see also Paine v. Jefferson Nat’l Life Ins. Co., 594 F.3d
989, 992 (8th Cir. 2010) (in diversity action, state law governs issues of substantive
law); Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (de novo review of
grant of summary judgment). In addition, we note that appellants did not present any
meaningful legal argument regarding their purported claim for destruction of
property. See Ahlberg v. Chrysler Corp., 481 F.3d 630, 638 (8th Cir. 2007) (points
not meaningfully argued on appeal are waived). Accordingly, we affirm. See 8th Cir.
R. 47B.
                       ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.

                                         -2-